DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 requires that the pin is operatively connected to the force transmission linkage.
At the instant, the limitation is indefinite since the pin is only connected to link 18, not the whole linkage. Correction is required.

Claim 11 requires a rocker arm. However, there is no antecedent of basis for the limitation. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015010670 to Bartholdi (Bartholdi 670) in view of US Pat No 6,798,646 to Raatikainen and US Pat No 4,589,691 to Foshee et al (Foshee).

    PNG
    media_image1.png
    765
    1126
    media_image1.png
    Greyscale

Bartholdi 670 discloses a lock body that comprises a body (1); a bolt (3); a spindle shaft (29) configured to be connected to a handle (not shown); a driver (27) positioned on the spindle; a follower (31) connectable with the driver; and a force transmission linkage (33, 35) configured to transfer a turning force applied to the spindle shaft of the handle through the follower to the bolt (2) to move it linearly inside the lock body, forming a force transmission connection from the spindle shaft of the handle to the bolt. The linkage comprises a lever (35) and a rocker lever (43).
The lock body further comprises a biased spring (11) configured to bias the bolt inside the body (from fig 2 toward fig 3).the spring is located between the follower and linkage and inside a bore on the bolt against a pin.
The pin is “operatively connected” to a link of the force transmission linkage. 


    PNG
    media_image2.png
    526
    777
    media_image2.png
    Greyscale

Raatikainen teaches that it is well known in the art to provide a follower (4) and a driver (13, 14) as separate members positioned on a spindle shaft (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the follower and driver described by Bartholdi as separate members, as taught by Raatikainen, in order to provide freedom of movement to the elements while connected to the spindle shaft.
Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art. 



    PNG
    media_image3.png
    437
    487
    media_image3.png
    Greyscale

Foshee teaches that it is well known in the art to provide a limiter part (44) for limiting movement of a bolt (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Bartholdi with a limiter part, as taught by Foshee, in order to control traveling of the bolt.



Allowable Subject Matter
Claims 4-9 are allowed.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The current amendment and remarks overcomes the previous objection to the drawings.
The applicant argues that Bartholdi fails to disclose that the spring is supported by a pin that is operatively connected to the force transmission linkage.
At the instant, Bartholdi clearly shows that the spring is supported on a pin (see attachment above). The pin is “operatively connected” to a link of the force transmission linkage. The term “operatively connected” does not means that the pin engages the link; it actually requires an “operational connection”, through other members. Therefore, the rejection is maintained (see 112 2nd paragraph above).
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 6, 2021